Title: From Alexander Hamilton to Sylvanus Bourne, [22 November 1789]
From: Hamilton, Alexander
To: Bourne, Sylvanus


[New York, November 22, 1789]
Sir
Your letter of November 1st duly came to hand as did your two former letters; though from the peculiarily of my situation, at one time, & my hurry at another, they were not acknowleged.
I did however, as Mr. Ames communicated to you, inform him, that nothing then was in my power. The same is the case now; and the rules I prescribe myself with regard to the future will only permit me to assure you that I shall bear your application in remembrance. Propriety requires that I should keep myself in a situation to weigh every circumstance at the moment & to act as shall then appear for the public interest
I remain with esteem   Sir   Your Obed ser
A Hamilton
New York Novr. 22d. 1789
Sil Bowen Esqr
